DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knaebel (US 5,711,926) in view of LeBlanc et al. (US 4,298,589).
	Regarding claim 33, Knaebel discloses a unit (reactor, 12) for the synthesis of ammonia; and at least one adsorption unit (adsorber, 16), said at least one adsorption unit including at least two vessels arranged in parallel and each of the one or more reactor vessels containing a solid adsorbent suitable to selectively adsorb ammonia (see figure 1; column 1, lines 40-67; and column 2, lines 24 through column 3, line 33).
	In addition, Knaebel that various tanks and lines may be multiple, series, cascade, or parallel connected (see column 2, lines 10-21).
	Knaebel fails to disclose a plant for the synthesis of ammonia from a make-up gas containing hydrogen and nitrogen, the plant comprising: at least two units for the synthesis of ammonia, said at least two units being arranged in series and each of said at least two units containing one or more reactor vessels, wherein each of the one or more reactor vessels contains one or more catalyst beds, each of said at least two units having a catalyst volume substantially equal to or greater than the catalyst volume of the subsequent one of the at least two units; and at least one adsorption unit located between consecutive synthesis units.
LeBlanc et al. discloses two simplified split axial flow ammonia converter (38, 64), which share the same characteristics (see figure 1 and column 2, line 22 through column 3, line 54) resulting in at least two units for the synthesis of ammonia, said at least two units being arranged in series and each of said at least two units containing one or more reactor vessels, wherein each of the one or more reactor vessels contains one or more catalyst beds, each of said at least two units having a catalyst volume substantially equal to or greater than the catalyst volume of the subsequent one of the at least two units.
	LeBlanc et al. fails to discloses a plant for the synthesis of ammonia from a make-up gas containing hydrogen and nitrogen, the plant comprising: at least one adsorption unit located between consecutive synthesis units, said at least one adsorption unit including at least two vessels arranged in series and each of the one or more reactor vessels containing a solid adsorbent suitable to selectively adsorb ammonia.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Knaebel with the teachings of LeBlanc et al. resulting in a plant for the synthesis of ammonia from a make-up gas containing hydrogen and nitrogen, the plant comprising: at least two units for the synthesis of ammonia, said at least two units being arranged in series and each of said at least two units containing one or more reactor vessels, wherein each of the one or more reactor vessels contains one or more catalyst beds, each of said at least two units having a catalyst volume substantially equal to or greater than the catalyst volume of the subsequent one of the at least two units for further product conversion.
	In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plant for the synthesis of ammonia from a make-up gas containing hydrogen and nitrogen, the plant comprising: at least two units for the synthesis of ammonia, said at least two units being arranged in series and each of said at least two units containing one or more reactor vessels, wherein each of the one or more reactor vessels contains one or more catalyst beds, each of said at least two units having a catalyst volume substantially equal to or greater than the catalyst volume of the subsequent one of the at least two units, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
	It would have been an obvious matter of design choice to have at least one adsorption unit located between consecutive synthesis units, said at least one adsorption unit including at least two vessels arranged in series and each of the one or more reactor vessels containing a solid adsorbent suitable to selectively adsorb ammonia, since applicant has not disclosed that having  at least one adsorption unit located between consecutive synthesis units, said at least one adsorption unit including at least two vessels arranged in series and each of the one or more reactor vessels containing a solid adsorbent suitable to selectively adsorb ammonia solves any stated problem or is for any particular purpose and it appears that the invention would perform well with at least one adsorption unit located between consecutive synthesis units, said at least one adsorption unit including at least two vessels arranged in series and each of the one or more reactor vessels containing a solid adsorbent suitable to selectively adsorb ammonia.

Allowable Subject Matter
Claims 17-32 and 34-35 are allowed.
The closest prior art references are Knaebel (US 5,711,926) and LeBlanc et al. (US 4,298,589).
	Regarding claim 17, Knaebel discloses a unit (reactor, 12) for the synthesis of ammonia; and at least one adsorption unit (adsorber, 16), said at least one adsorption unit including at least two vessels arranged in parallel and each of the one or more reactor vessels containing a solid adsorbent suitable to selectively adsorb ammonia (see figure 1; column 1, lines 40-67; and column 2, lines 24 through column 3, line 33).
	In addition, Knaebel that various tanks and lines may be multiple, series, cascade, or parallel connected (see column 2, lines 10-21).
LeBlanc et al. discloses two simplified split axial flow ammonia converter (38, 64), which share the same characteristics (see figure 1 and column 2, line 22 through column 3, line 54).
The prior art references fail to disclose or suggest a process for synthesis of ammonia from a make-up gas containing hydrogen and nitrogen, the process comprising: at least two reactive steps for the synthesis of ammonia, wherein: said at least two reactive steps are performed in series, and each of said at least two reactive steps provides an ammonia-containing product gas; the second and any subsequent one of the at least two reactive steps receives, as a feed stream, at least a portion of the ammonia-containing product gas of the previous one of the at least two reactive steps; an intermediate adsorptive step of ammonia is performed between consecutive ones of the at least two reactive steps, so that the ammonia-containing product gas of each of the at least two reactive steps is depleted of ammonia prior to the subsequent one of the at least two reactive steps of said series; wherein said at least two reactive steps are carried out in one or more catalyst beds, said one or more catalyst beds being arranged in a single reactor vessel or in different reactor vessels and each of said at least two reactive steps being carried out in a catalyst volume substantially equal to or greater than the catalyst volume of the subsequent one of the at least two reactive steps.
Claims 18-32 depend on claim 17.
Regarding claim 34, Knaebel discloses a unit (reactor, 12) for the synthesis of ammonia; and at least one adsorption unit (adsorber, 16), said at least one adsorption unit including at least two vessels arranged in parallel and each of the one or more reactor vessels containing a solid adsorbent suitable to selectively adsorb ammonia (see figure 1; column 1, lines 40-67; and column 2, lines 24 through column 3, line 33).
	In addition, Knaebel that various tanks and lines may be multiple, series, cascade, or parallel connected (see column 2, lines 10-21).
LeBlanc et al. discloses two simplified split axial flow ammonia converter (38, 64), which share the same characteristics (see figure 1 and column 2, line 22 through column 3, line 54).
The prior art references fail to disclose or suggest a method of revamping of an ammonia synthesis loop including at least a first synthesis unit and a second synthesis unit, arranged in series and containing one or more catalyst beds each, the method comprising: installing an adsorption unit between said first and second synthesis unit; and wherein the total catalyst volume of said first synthesis unit is substantially equal to or greater than the second synthesis unit.
Claim 35 depend on claim 34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774